Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Woodward on 07/11/2022.

The application has been amended as follows: 

In the claims: 

In claim 1, line 2, the word “two” has been replaced with the word --three--.  

In claim 5, lines 3-5, the phrase “, and wherein the brittle portion is provided in a manner to be arranged in a predetermined shape in the sheet” has been deleted.

In claim 10, line 4, the word “two” has been replaced with the word --three--.  

In claim 10, line 11, the word “include” has been replaced with the word --comprise--.  

In claim 16, line 3, the word “peptizer” has been deleted.

In claim 16, line 4, the phrase “intercalating agent” has been deleted.  

Claims 17-20 have been deleted. 

In claim 21, line 1, the word “A” at the beginning of the claim has been replaced with the word “The”.

In claim 21, line 1, the word “material” has been replaced with the word “substance”.

In claim 22, line 1, the word “A” at the beginning of the claim has been replaced with the word “The”.

In claim 22, line 1, the word “material” has been replaced with the word “substance”.

In claim 22, line 2 the word “material” has been replaced with the word “substance”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, filed 04/05/2022, traversing the obviousness rejection of the claims were found persuasive, see pages 9-10.  The examiner was unable to identify prior art that anticipates or renders obvious a sheet, comprising: a base material comprising a biocompatible material, the base material having at least three independent holes; and a bioactive substance, wherein the independent holes include at least one independent hole A containing the bioactive substance, wherein the independent holes include at least one independent hole B containing no bioactive substance, wherein the a maximum diameter of the independent holes is less than 0.2 mm, wherein the independent holes further comprise at least one independent hole C containing a thermoplastic material and no bioactive substance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-10, 12-16, 21, and 22 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617